        Case 2:19-cv-10202-DDP-E Document 6 Filed 12/02/19 Page 1 of 1 Page ID #:262
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                for the Central District of California                        on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
      2:19-CV-10202                        12/2/2019                                    for the Central District of California
PLAINTIFF                                                                    DEFENDANT
 NOMADIX, INC.                                                                 SIA MIKROTƮKLS; MICROCOM TECHNOLOGIES, INC.;
                                                                               CREATIVE WIRELESS, INC.; and GLOBAL IT
                                                                               COMMUNICATIONS, INC.,

        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 7,194,554                                3/20/2007                   Nomadix, Inc.

2 6,636,894                                10/21/2003                  Nomadix, Inc.

3 8,156,246                                4/10/2012                   Nomadix, Inc.

4 7,554,995                                6/30/2009                   Nomadix, Inc.

5 7,088,727                                 8/8/2006                   Nomadix, Inc.


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer          G   Cross Bill   G   Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                          DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
